EXHIBIT 99.1 Internap Reports Second Quarter 2012 Financial Results ● Strong Revenue and Adjusted EBITDA1 growth as data center services continues to deliver o Revenue of $68.7 million up 14 percent versus the second quarter of 2011; o Adjusted EBITDA1 of $12.2 million up 19 percent versus the second quarter of 2011; ● Highest segment profit2 in the history of the company: o Segment profit of $36.0 million; segment margin2 of 52.5 percent, up 310 basis points year-over-year; ● On-track for third quarter of 2012 opening of company-controlled data centers in Los Angeles and Atlanta; ● Kevin Dotts named as Chief Financial Officer. ATLANTA, GA – (July 26, 2012) Internap Network Services Corporation (NASDAQ: INAP), a provider of intelligent IT Infrastructure services, today announced financial results for the second quarter of 2012. “We were pleased to deliver our fifth consecutive quarter of revenue growth and see this as a positive indication of successful execution of our strategic plan.Further, the growth from the data center services segment, particularly bolstered by growth from the hosting service lines, is further evidence of the benefits from the Voxel acquisition,” said Eric Cooney, President and Chief Executive Officer of Internap.“As we continue into the second half of 2012, the Internap team continues to diligently pursue opportunities to accelerate the profitable growth of the business and is keen to lay the foundation for a successful 2013.” Additionally, Internap has appointed Kevin Dotts as Chief Financial Officer effective August 30, 2012.Dotts will report directly to Eric Cooney and will oversee Internap’s financial operations, information technology, investor relations and facilities organizations. John Maggard, the interim Chief Financial Officer, will continue in his prior role as Vice President and Controller.Dotts joins Internap with 25 years of financial leadership experience spanning a range of industries including telecommunications and internet services, energy, and broadcast and cable media. He has served as Chief Financial Officer at EarthLink and Culligan International Company and spent 15 years in progressively senior positions at General Electric after successfully completing GE’s financial management program.“We are very pleased to announce the appointment of Kevin Dotts as our Chief Financial Officer,” said Cooney. “Kevin’s experience as a seasoned, public-company Chief Financial Officer, combined with his intimate familiarity with the IT services business, positions him well to hit the ground running as a key member of Internap’s executive leadership team.” Second Quarter 2012 Financial Summary YoY QoQ 2Q 2012 2Q 2011 1Q 2012 Growth Growth Revenues: Data center services $ $ $ 28
